Case 1:17-cv-00877-KCD Document 133 Filed 09/30/20 Page 1 of 2




              NOTE: This order is nonprecedential.


       United States Court of Appeals
           for the Federal Circuit
                     ______________________

          COMMON GROUND HEALTHCARE
      COOPERATIVE, on behalf of itself and all others
                 similarly situated,
                   Plaintiff-Appellee

                                v.

                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2020-1286
                     ______________________

       Appeal from the United States Court of Federal Claims
    in No. 1:17-cv-00877-MMS, Chief Judge Margaret M.
    Sweeney.
                    ______________________

                         ON MOTION
                     ______________________

       Before REYNA, WALLACH, and CHEN, Circuit Judges.
    REYNA, Circuit Judge.
                            ORDER
        Common Ground Healthcare Cooperative moves unop-
    posed to lift the stay of proceedings and to enter judgment
    in this appeal consistent with Community Health Choice,
Case 1:17-cv-00877-KCD Document 133 Filed 09/30/20 Page 2 of 2




    2                           COMMON GROUND HEALTHCARE v. US




    Inc. v. United States, Nos. 2019-1633, -2102, 2020 WL
    4723757 (Fed. Cir. Aug. 14, 2020). *
          Upon consideration thereof,
          IT IS ORDERED THAT:
        (1) The motion is granted to the extent that the judg-
    ment of the United States Court of Federal Claims is af-
    firmed in part, reversed in part, and remanded in part
    consistent with the court’s decision in Community Health.
          (2) Each side shall bear its own costs.
                                        FOR THE COURT.

          September 30, 2020            /s/ Peter R. Marksteiner
                Date                    Peter R. Marksteiner
                                        Clerk of Court
    s25




    *   The court acknowledges Common Ground’s statement
    that its motion should not be understood as “necessarily”
    agreeing “with the opinion in Community Health,” but ra-
    ther “simply reflects the overlapping issues” between the
    appeals, ECF No. 13 at 3, and that “the United States
    agrees with this proposal for entry of judgment without
    prejudice to any challenges the parties may bring in the
    future,” id. at 4.
